t c memo united_states tax_court ernest i korchak petitioner v commissioner of internal revenue respondent docket no filed date robert t connors for petitioner james brian urie and gerald a thorpe for respondent memorandum findings_of_fact and opinion marvel judge respondent determined additions to petitioner’s federal_income_tax for of dollar_figure under sec_6653 of an amount equal to percent of the interest due on a dollar_figure underpayment under sec_1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure a and of dollar_figure under sec_6659 respondent also determined that interest on the dollar_figure underpayment must be assessed pincite percent of the statutory rate under sec_6621 the issues for decision are whether petitioner is liable for the additions to tax under sec_6653 and whether petitioner is liable for the addition_to_tax under sec_6659 whether we have jurisdiction to decide if petitioner is liable for additional interest5 under sec_2respondent concedes that the notice_of_deficiency incorrectly refers to sec_6653 and as sec_6653 and b sec_6659 was repealed by the omnibus budget reconciliation act of obra publaw_101_239 sec c 103_stat_2399 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect this case sec_6621 was repealed by obra sec b 103_stat_2399 effective with respect to returns due after date obra sec d the repeal does not affect this case 5in this opinion the term additional interest means the interest prescribed by sec_6601 with the rate of interest increasing to percent of the underpayment rate under sec_6621 95_tc_209 c and if we have jurisdiction to decide a taxpayer’s liability for additional interest under sec_6621 whether petitioner is liable for additional interest under sec_6621 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in bryn mawr pennsylvania when his petition in this case was filed the plastics recycling transactions this case is part of the plastics recycling group of cases the additions to tax and interest arise from the disallowance of a loss an investment_credit and an energy_credit claimed by 6petitioner also claimed in his petition that the deficiencies as determined by the commissioner are in income taxes for the calendar_year in the amount of dollar_figure of which at least dollar_figure are in dispute the dollar_figure however represents petitioner’s allocable share of the adjustments respondent made to the items on madison recycling associates’ madison federal_income_tax return for and the notice_of_deficiency reflects only additions to tax under sec_6653 and and and increased interest under sec_6621 petitioner did not dispute the dollar_figure at trial or on brief and we consider this argument abandoned see 87_tc_56 petitioner also claimed in his petition that respondent did not issue the required notices in connection with the partnership-level proceeding see sec_6223 petitioner has not pursued this issue at trial or on brief and we consider it abandoned see leahy v commissioner supra petitioner with respect to a partnership known as madison recycling associates madison for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the parties have stipulated that the underlying transactions in this case are substantially_similar to the transactions in barlow v commissioner tcmemo_2000_339 where we found that the underlying transactions at issue were substantially identical to the transactions in provizer affd 301_f3d_714 6th cir and provizer v commissioner supra in a series of simultaneous transactions plastics industries group inc pi sold8 four sentinel eps recyclers9 7madison was formed on date by richard roberts mr roberts as general_partner and denise sausa as limited_partner and sold limited_partnerships at dollar_figure per unit 8terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or agreement for federal tax purposes 9sentinel eps recyclers were used in a process designed to transform scrap polystyrene into resin pellets that could be sold on the open market although the transactions in provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir involved sentinel epe expanded polyethylene recyclers the recycling partnerships that leased both the sentinel eps and sentinel epe recyclers are continued recyclers to ethynol cogeneration inc eci for dollar_figure each eci paid for the recyclers with dollar_figure cash and a year nonrecourse promissory note in the amount of dollar_figure which was secured_by a lien on the four recyclers eci simultaneously resold the four recyclers to f g equipment corp f g for dollar_figure each f g paid for the recyclers with dollar_figure cash and a 12-year promissory note in the amount of dollar_figure percent of which was nonrecourse the nonrecourse portion of the note was senior to the recourse portion and the note was secured_by a second lien on the four recyclers f g simultaneously leased the four recyclers to madison and madison simultaneously entered into a joint_venture agreement with pi and resin recyclers inc rri to place the recyclers with end users under the joint_venture agreement which was to last years madison received a fixed monthly joint_venture fee equal to the monthly lease payment made to f g the fixed monthly joint_venture fee also equaled the payments both f g and eci were obligated to make under their respective promissory continued substantially identical we shall refer to both sentinel eps and sentinel epe recyclers as recyclers see cohen v commissioner tcmemo_2003_303 barlow v commissioner tcmemo_2000_339 affd 301_f3d_714 6th cir davenport recycling associates v commissioner tcmemo_1998_347 affd 220_f3d_1255 11th cir see also gottsegen v commissioner tcmemo_1997_314 involving both epe and eps recyclers notes in connection with these arrangements pi eci f g rri and madison entered into offset agreements so that the foregoing payments were bookkeeping entries only and were never in fact paiddollar_figure petitioner’s education and professional experience in petitioner graduated from the university of melbourne with a bachelor’s degree in chemical engineering petitioner worked for years at imperial chemical industries imperial in australia and new zealand as a research post engineer petitioner worked on recycling and waste treatment projects while at imperial his first project there involved experimental work regarding the waste treatment of an aqueous wetland stream from a chemical plant petitioner also participated in projects at imperial that involved the treatment of internal streams for recycling in petitioner received a master’s degree and a ph d degree in chemical engineering from the massachusetts institute of technology mit while at mit petitioner worked intermittently for monsanto research corp monsanto in everett massachusetts at monsanto petitioner performed experimental work on the treatment of waste products from a polyphenol 10the parties have stipulated that the relationships between madison’s general_partner and the shareholders and officers of pi eci f g and rri are the same as those described in barlow v commissioner supra proce sec_11 and created cost estimates relating to the waste treatment project after graduating from mit petitioner worked for the scientific design corp sdc a subsidiary of the halcon sd group inc halcon for years petitioner worked as a research engineer while at sdc and his duties included performing experimental work evaluating the experimental work using the evaluations for preliminary design plans and determining preliminary investment costs and operation costs when valuing equipment for sdc petitioner initially sketched out a general outline of what equipment he thought would be required for a project and its installation costs guessing at the cost if the project appeared viable petitioner used cost estimators whose job it was to develop a more detailed cost picture and to refine the cost estimates during petitioner was sdc’s president of research_and_development while at sdc petitioner participated in a joint_venture with arco chemical co arco called opstrand corp opstrand the venture was based on petitioner’s first project at sdc and 11petitioner described the polyphenol process as follows polyphenols were used as coolants for nuclear reactors and as these coolants pass through the reactors they are exposed to quite high temperatures and degrade to a certain extent unless they form higher polymers which what we did with them is really to hydrogenate so they could basically break them down again into lower molecular polyphenols which could be reused in the process was dependent on internal recycling the nature of the recycle stream was relevant to the economics of the project the recycling_process oxidized ethylbenzene and propylene to produce propylene oxide as the main product and dehydrogenated methybenzyl alcohol to produce styrene the monomer of polystyrene as a secondary product sdc performed most of the technical work for the opstrand venture and arco was responsible for the financing petitioner’s investment history before petitioner’s investment portfolio consisted of stocks and bonds in petitioner became a client of marcus v cole mr cole a financial adviser for merrill lynch in petitioner also purchased rental property on hilton head island petitioner’s income increased significantly from to because of a dollar_figure million bonus after he received the dollar_figure million bonus petitioner diversified his investments during petitioner invested in several limited_partnerships including at least three oil_and_gas partnerships petitioner received documents related to the oil_and_gas investments but he did not have anyone else review them during petitioner also invested in a bus rental_activity petitioner incurred losses as a result of the oil_and_gas investments and the bus and property rental activities petitioner’s introduction to madison in petitioner continued to be employed by and receive wages from halcon during petitioner knew that his income for that year would be substantial also during mr cole joined the staff of hamilton gregg co hg c a personal financial planning firm after joining hg c mr cole proposed the madison investment to petitioner in part because mr cole thought it would appeal to petitioner given his background on or about date petitioner became a client of hg c hamilton s gregg ii was the chairman and chief_executive_officer of hg c hamilton gregg securities corp hgsc an sec registered broker dealer and hamilton gregg capital corp hgcc an sec registered investment adviser were affiliated with hg cdollar_figure mr cole was petitioner’s financial adviser and primary contact person at hg c during 12on or about date petitioner received and reviewed a document entitled hamilton gregg company inc sec adv brochure the brochure informed petitioner that when an hg c client’s financial situation warranted advice concerning securities or private_placement investments hg c would rely upon the advice of hgcc and hgsc and that such advice from an affiliated company would be disclosed to the client the brochure also informed petitioner that hgsc was owned by the gregg group inc that hamilton s gregg ii and the officers of hg c were dually registered as investment adviser agents with hg c and as registered representatives of hgsc that proper disclosure was given to the client when an agent was acting in dual capacity and that all of the affiliated subsidiaries shared some principals and employees with hg c the private offering memorandum on or about date petitioner received madison’s private offering memorandum pom and an accompanying cover memorandum from mr cole the pom informed potential investors that madison’s business would be conducted in accordance with the plastics recycling transactions described above the pom also stated that the partnership units are being offered through hgsc as placement agent on a best efforts basis hgsc will be paid a selling commission equal to of the per unit offering price for each unit sold this selling commission may also be paid to other qualified broker-dealers as selling agents for each unit sold by them additionally the pom listed significant business and tax risk factors associated with an investment in madison specifically the pom warned there was a substantial likelihood of an audit by the internal_revenue_service irs the irs may challenge the purchase_price of the recyclers to be paid_by f g to eci as being in excess of the recyclers’ fair_market_value the partnership had a limited operating history the general_partner had limited experience in marketing recycling or similar equipment the limited partners would have no control_over the conduct of the partnership’s business there was no established market for the recyclers and they had no history of commercial use patent protection would not be sought for the recyclers there were no assurances that market prices for virgin resin would remain at then-current prices per pound or that the recycled pellets would be as marketable as virgin resin pellets and certain potential conflicts of interest existed the pom also stated on its first page that this offering involves a high degree of risk and repeatedly urged potential investors to seek independent advice and counsel before investing in madison the pom stated that the projected tax benefits for the initial year of investment for an investor contributing dollar_figure would include investment and energy tax_credits in the aggregate amount of dollar_figure plus tax deductions in the amount of dollar_figure the pom also stated that assuming each recycler processed an average of big_number pounds of polystyrene scrap per year and the market price of virgin pellets increased approximately percent annually over the term of the venture the net projected profits to the partnership through would equal dollar_figure 13the pom projected net profits over the life of the venture as follows -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the pom included a marketing report by stanley ulanoff mr ulanoff a marketing consultant and professor and a technical opinion by samuel z burstein a mathematics professor the pom also included a tax opinion by the law firm of boylan evans concerning the tax issues involved in the plastics recycling program general_partner opinion the general_partner opinion was addressed to richard roberts mr roberts the general_partner of madison and stated that it was intended for mr roberts’s own individual guidance and for the purpose of assisting prospective purchasers and their tax advisors in making their own analysis and no prospective purchaser is entitled to rely upon this letter the general_partner opinion also warned that the projected investment and energy credits would be reduced or eliminated if the partnership could not demonstrate that the price paid for the recyclers approximated their fair_market_value the general_partner opinion did not purport to rely on any independent confirmation of the fair_market_value of the recyclers however instead the opinion relied on mr ulanoff’s conclusion that the purchase_price to be paid_by f g was reasonable and on representations by pi eci f g and madison that the prices paid_by eci and f g and the terms of the lease were negotiated at arm’s length the opinion concluded that the basis upon which the partnership’s aggregate investment and energy tax_credits would be computed would equal the price f g paid for the recyclers the opinion was not signed mr cole’s cover letter specifically directed petitioner’s attention to the section of the pom entitled tax benefits and to the boylan evans opinion the cover letter also informed petitioner that hgsc had received an additional opinion from boylan evans on behalf of the limited partners limited_partner opinion that would be available upon request after the closing of the partnership and that madison’s general_partner would reimburse hgsc for the expense incurred in obtaining the opinion correspondingly the pom estimated that madison would use dollar_figure of the offering proceeds to reimburse hgsc for legal feesdollar_figure petitioner read both the cover letter and the pom petitioner did not show the pom to his tax_return_preparer because he considered hg c to be his tax adviser and because hg c went over the pom and sought a legal opinion regarding the investment petitioner was aware at that time however that hg c did not have a background in chemical engineering petitioner was also aware that mr cole was neither a plastics recycling expert nor a chemical engineering expert and that mr cole did not have the knowledge required to assess the accuracy of the financial projections contained in the pom 14the parties stipulated that hg c rather than hgsc paid boylan evans dollar_figure to obtain the limited_partner opinion and was reimbursed by madison on date petitioner signed madison recycling associates subscription agreement and purchaser suitability representations agreement agreeing to purchase units of madison for dollar_figure petitioner was aware of the risks addressed in the pom when he signed the agreement petitioner was also aware that if he invested in madison he would receive tax benefits greater than the amount of his investment petitioner’s investigation of madison in addition to reading the pom and cover letter petitioner performed an economic analysis using information in the pom to determine whether it was reasonable for him to invest in madison petitioner calculated the potential return on the investment to both madison and himself as well as the financial incentives of the other companies involved in the venture to participate in the investment petitioner also calculated the expenses he believed end users would save by disposing of polystyrene foam using madison rather than transporting the foam by truck petitioner concluded that there would be a good return for all of the parties he considered and he hoped for an 18-percent return on his investment although petitioner had no expertise in marketing plastics or the recycled resin pellets madison was supposed to produce he performed the calculations regarding the investment himself because he believed he could address them better than most people petitioner also attempted to analyze the value of the recyclers because he initially felt that the dollar_figure million cost per recycler did not make sense however he found it difficult to determine the value of the actual recyclers after looking at the design of the equipment and the process as a whole however petitioner believed that the cost of dollar_figure million per recycler was reasonable petitioner also believed that the relationship between the annual rental cost and the value of the recyclers contained in the pom was reasonable because the relationship resembled that in his bus investment petitioner did not visit pi or observe a recycler in action before investing in madisondollar_figure in making his calculations petitioner testified that he did not rely solely on the figures in the pom petitioner took what he believed to be a more conservative discount for the virgin material and used more conservative estimates for the price of polystyrene and the projected return on the investment petitioner believed there was a direct relationship between the price of oil and the price of polystyrene and its components and he consulted various sources regarding the price of crude_oil polystyrene and related products additionally petitioner contacted madison’s general_partner mr roberts about the partnership petitioner asked mr roberts about the investment 15petitioner did ask for a recycler manual the record does not disclose however whether petitioner ever received or reviewed such a manual generally the basis for the polystyrene forecasts contained in the pom the history of the equipment and whether and how the equipment was running petitioner never spoke with an expert in plastic recycling either before or after he made his investment however because he felt he had a better understanding than most regarding the technology of styrene polystyrene and recycling in performing his research petitioner considered that madison had no operating history and he was aware that the pom stated that pi has no experience in the manufacturing and operation of the sentinel eps recyclers nor does rri or pi have any experience in using or selling the resin pellets resulting from the second stage of recycling mr roberts informed petitioner however that contrary to the statements in the pom pi had been running the recyclers for some time petitioner did not seek independent legal advice regarding madison between date the date he received the pom and date the date he invested in madison petitioner did request however a copy of the limited_partner opinion referenced in the hg c cover letter accompanying the pom petitioner received the limited_partner opinion sometime after date the date mr roberts countersigned the agreement and after petitioner had tendered his money for the investment the limited_partner opinion was nearly identical to the general_partner opinion the only differences were that the limited_partner opinion was addressed to the limited partners rather than the general_partner contained no statement that the limited partners could not rely on the opinion included a section on the impact of the investment on state and local_taxes and was signed by boylan evans petitioner believed boylan evans worked for madison at the time it issued the limited_partner opinion petitioner reviewed the limited_partner opinion before he filed his tax_return compared it to the general_partner opinion and relied on its assessment of the risks described in the pom on or around date petitioner received a letter from mr roberts confirming the close of the partnership on date and transmitting an executed copy of petitioner’s subscription agreement petitioner’s monitoring of the madison investment on or around date petitioner received a financial planning report report and corresponding cover letter prepared by hg c petitioner reviewed the cover letter and report the report informed petitioner that he had invested dollar_figure in limited_partnerships with tax advantages and among other things the report promoted hgsc and participation in tax- sheltered investments the report further informed petitioner that if he invested in a tax sheltered investment hgsc will receive a commission on the sale also because hgsc is an affiliate of our organization we cannot act as your offeree representative you should seek guidance from a tax attorney or cpa who is qualified to give you advice in this matter the report also notified petitioner that hg c would endeavor to keep him informed of developments as they occur with madison recycling so that petitioner believed hg c would alert him if something went wrong with the madison investment after the spring of petitioner received documents from madison including reports from rri on how many pounds of polystyrene were bought processed and sold to monitor his investment petitioner kept in touch with hg c and read the reports from the spring of through however petitioner took no action regarding his investment even though madison was performing poorly madison’s and petitioner’s tax returns on date madison filed its form_1065 u s partnership return of income for madison reported that the four recyclers had an aggregate basis of dollar_figure million or dollar_figure each for purposes of investment and energy tax_credits madison also reported a net ordinary_loss of dollar_figure petitioner’s allocable share of the bases credits and losses was passed through to him and reported on a schedule_k-1 partner’s share of income credits deductions etc - petitioner received his schedule_k-1 from mr roberts on or around date petitioner reviewed the schedule_k-1 and provided it to his tax_return_preparer who did not question the schedule_k-1 or the madison investment when preparing petitioner’s return petitioner reviewed and signed his form_1040 u s individual_income_tax_return for which was filed with respondent on date on his return petitioner reported gross_income of dollar_figure which was derived from dollar_figure of wages dividends interest and other income a dollar_figure loss from the bus rental_activity a dollar_figure loss from his hilton head rental_activity dollar_figure of losses from his oil_and_gas partnerships and a dollar_figure loss from madison petitioner also claimed a dollar_figure investment_credit which consisted of a dollar_figure regular_investment_credit and a dollar_figure business_energy_investment_credit and he reported a dollar_figure basis in the recyclers as qualified_investment property due to his losses and credits petitioner’s tax was reduced to dollar_figure and he reported an overpayment of dollar_figure petitioner received a corresponding refund respondent’s examination of madison on or about date respondent issued to mr roberts as madison’s tax_matters_partner a notice of the beginning of an administrative_proceeding at the partnership level with respect to partnership items nbap which stated that the irs was commencing an examination of partnership items reported on madison’s return shortly thereafter petitioner received a copy of the nbap from mr roberts petitioner also received a letter from mr roberts informing him that madison would keep him advised of all pertinent developments regarding the audit and related matters petitioner showed the letter to his tax_return_preparer on date respondent issued to madison a notice of final_partnership_administrative_adjustment fpaa for and petitioner received a copy of the fpaa in the fpaa respondent adjusted both the investment_tax_credit and business_energy_investment_credit property basis from the dollar_figure million madison had reported to zero and explained that the investment_tax_credit and the business_energy_investment_credit in the amount of dollar_figure for the year is disallowed because you have not established the amount if any of qualified_investment and the extent if any of entitlement to the credit in the explanation of partnership adjustments accompanying the fpaa respondent further explained all items of income loss deductions and credits reported with respect to your equipment_leasing activities for the years and are disallowed for purposes of federal income_taxation you cannot be considered the owner or lessee of the equipment with respect to which said items of income loss deductions and credits are reported because after examination of all of the facts and circumstances you are found not to have incurred the benefits_and_burdens_of_ownership or lease of the equipment or to have made in substance a true economic investment in the equipment the transactions entered into with respect to you sic nominal equipment_leasing activities were either shams or devoid of the substance necessary for recognition for federal_income_tax purposes and the transactions were not in substance true leases respondent also explained that the partnership’s tax benefits were disallowed because the partnership did not engage in or conduct for profit the activity of the acquisition of and transfer of right in the recyclers failed to substantiate its deductions and failed to show that the deductions were incurred constituted ordinary and necessary business_expenses were properly paid_or_accrued or were deductible in the year claimed respondent also stated that because the liabilities to which the recyclers were subject were nonrecourse contingent and lacking in true economic_substance they cannot be considered a component of the value of the equipment for purposes of computing tax_credits or the value of the equipment for any other reason an attachment entitled information regarding additions to tax was also included with the fpaa the attachment referenced sec_6653 sec_6659 and sec_6621 indicated that the sections would be applied in appropriate cases and stated that amounts determined under those sections would be assessed separately after the completion of the partnership proceeding petitioner’s post-fpaa activities in late or early after respondent had issued the fpaa petitioner performed an analysis of the economics of the madison investment petitioner also sought out other madison partners and contacted approximately companies to assess the relevant market additionally petitioner contacted pi regarding the investment went to look at the recyclers proposed changes to madison’s original business plan and spent approximately months attempting to have the recyclers at pi placed with end users however petitioner discontinued his efforts to resurrect madison because pi was uncooperative the partnership litigation on date a partner other than madison’s tax_matters_partner filed a petition in this court docket no to challenge the determinations made in the fpaa on date we filed an opinion in docket no see madison recycling associates v commissioner tcmemo_2001_85 affd 295_f3d_280 2d cir holding that madison was a partnership subject_to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and that the period of limitations on assessment had not expired before the fpaa was issueddollar_figure the opinion was affirmed on appeal and our decision sustaining respondent’s partnership adjustments became final on date 16by the time we issued our opinion in madison recycling associates v commissioner tcmemo_2001_85 affd 295_f3d_280 2d cir the parties to the decision had agreed that respondent’s adjustments in the fpaa were correct respondent’s affected items adjustments on date respondent issued a notice_of_deficiency notice for to petitioner respondent determined that petitioner was liable for additions to tax under sec_6653 and and and increased interest under sec_6621 in the form 886-a explanation of items accompanying the notice respondent explained that he had adjusted petitioner’s reported basis in the recyclers to zero and disallowed the loss and the investment and business energy credits petitioner claimed with respect to madison pursuant to our decision in docket no in form 4549a income_tax examination changes accompanying the notice respondent informed petitioner that the notice reflected only additions to tax on date petitioner’s petition disputing respondent’s adjustments denying that petitioner had acted negligently in the preparation of his tax_return or in the valuation of the assets on the underlying return and denying that he had engaged in a tax-motivated transaction was filed the resulting case was tried on date and both parties submitted posttrial briefs opinion we have decided many plastics recycling cases most of these cases like the present case raised issues regarding additions to tax for negligence and valuation_overstatement see eg thornsjo v commissioner tcmemo_2001_129 west v commissioner tcmemo_2000_389 barber v commissioner tcmemo_2000_372 barlow v commissioner tcmemo_2000_339 ulanoff v commissioner tcmemo_1999_170 merino v commissioner tcmemo_1997_385 affd 196_f3d_147 3d cir gottsegen v commissioner tcmemo_1997_314 in all but two of these cases we found the taxpayers liable for the additions to tax for negligencedollar_figure in all of these cases in which the issue was presented we found the taxpayers liable for additions to tax for overvaluation in provizer v commissioner tcmemo_1992_177 the test case for the plastics recycling cases we found that each recycler had a fair_market_value of not more than dollar_figure held that the transaction which is virtually identical to the transaction in the present case was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the recyclers and held that the partnership losses and tax_credits claimed with respect to 17in dyckman v commissioner tcmemo_1999_79 and zidanich v commissioner tcmemo_1995_382 we held that the taxpayers were not negligent with respect to their participation in the plastics recycling program both cases involved unusual circumstances not present in this case the partnership at issue were attributable to tax-motivated transactions within the meaning of sec_6621 we also found that other recyclers were commercially available during the year in issue and we relied heavily on the overvaluation of the recyclers in reaching the conclusion that the transaction lacked a business_purpose id a sec_6653 and sec_6653 provides for an addition_to_tax equal to percent of the underpayment if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 provides for an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of the rules respondent’s determination of negligence is presumed correct and petitioner has the burden of proving that he was not negligentdollar_figure see rule a welch 18see also eg barlow v commissioner tcmemo_2000_ ferraro v commissioner tcmemo_1999_324 ulanoff v commissioner tcmemo_1999_170 merino v commissioner tcmemo_1997_385 affd 196_f3d_147 3d cir where we found that several machines capable of densifying polyethylene and polystyrene were commercially available in for dollar_figure to dollar_figure 19effective for court proceedings arising in connection with examinations commencing after date sec_7491 places the burden of production on the commissioner with respect to a taxpayer’s liability for penalties and additions to tax petitioner does not contend nor is there any evidence that his examination commenced after date or that sec_7491 is continued v helvering 290_us_111 79_tc_846 58_tc_757 negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayer and the manner in which he approached his investment see 196_f3d_147 3d cir the inquiry into a taxpayer’s negligence is highly individualized and turns on all of the surrounding circumstances including the taxpayer’s education intellect and sophistication affg tcmemo_1997_385 see also mcpike v commissioner tcmemo_1996_46 turner v commissioner tcmemo_1995_363 a taxpayer may avoid liability for the addition_to_tax for negligence under sec_6653 and if he reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on professional advice continued applicable in this case standing alone is not an absolute defense to negligence rather it is a factor to be considered 299_f3d_221 3d cir the reliance itself must be objectively reasonable in the sense that the taxpayer supplied the professional with all the necessary information to assess the tax matter and that the professional himself does not suffer from a conflict of interest or lack of expertise that the taxpayer knew of or should have known about affg 115_tc_43 freytag v commissioner supra in order to establish that he reasonably relied on competent professional advice the taxpayer must show that the adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matterdollar_figure 43_f3d_788 2d cir affg tcmemo_1993_621 20petitioner relies on 223_f3d_1206 10th cir to support an argument that a trier of fact is obligated to accept a taxpayer’s reliance on professional advice as a defense to the negligence addition_to_tax under sec_6653 however thompson does not support petitioner’s argument in thompson the court_of_appeals for the tenth circuit upheld a jury instruction that reasonable good-faith reliance on a professional adviser constitutes a defense to the negligence addition_to_tax under sec_6653 the court_of_appeals found that the instruction was warranted based on the evidence in the case which included testimony regarding the adviser’s expertise his investigation of the investment and his conclusions therefrom and the information he provided the taxpayer the professional relationship between the adviser and the taxpayer and the rule that a taxpayer may reasonably rely on advice when that advice involves the application of the adviser’s relevant expertise thompson v united_states supra pincite- 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra a taxpayer’s reliance on representations by insiders promoters or offering materials is not sufficient to establish that a taxpayer reasonably relied on competent professional advice neonatology associates p a v commissioner supra goldman v commissioner supra pincite 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir berry v commissioner tcmemo_2001_311 ferraro v commissioner tcmemo_1999_324 pleas of reliance have also been rejected when the adviser knew nothing about the nontax business aspects of the contemplated venture see freytag v commissioner supra pincite 85_tc_557 buck v commissioner tcmemo_1997_191 petitioner contends that he acted with due care and did not fail to do what a reasonable or ordinarily prudent person would do under the circumstances because his background was in the fields necessary for him to have conducted a thorough analysis of the scientific and economic merits of the investment and he conducted such an analysis he relied on his tax_return_preparer hg c and boylan evans and he invested in madison primarily to earn a profit and only secondarily for its tax benefits petitioner also contends that respondent’s determination of negligence is not entitled to a presumption of correctness in this case and that petitioner therefore should not bear the burden_of_proof on the issue of negligence petitioner’s burden_of_proof argument petitioner contends that because the inquiry into an individual’s negligence is highly individualized and turns on the surrounding circumstances respondent’s determination should not be entitled to a presumption of correctness if he has not made any inquiry into those individualized circumstances before asserting the penalty petitioner also contends that respondent should bear the burden_of_proof on the issue petitioner concedes however that sec_7491 does not apply to this case and that his position is not supported by caselaw it is well established that a determination of negligence by the commissioner is entitled to a presumption of correctness and that the burden is on the taxpayer to establish that the commissioner’s determination is incorrect see eg rule a welch v helvering u s pincite luman v commissioner t c pincite bixby v commissioner t c pincite berry v commissioner supra barlow v commissioner tcmemo_2000_339 kowalchuk v commissioner tcmemo_2000_ ferraro v commissioner supra petitioner concedes that his arguments are not supported by caselaw and he has failed to show that respondent’s determination is not entitled to the presumption of correctness petitioner therefore bears the burden_of_proof on this issue petitioner’s reasonableness argument a petitioner’s analysis of madison petitioner contends that he exercised the due care of a reasonable and ordinarily prudent person by performing a scientific and economic analysis of madison petitioner supports his contention by arguing that his reasonableness is evidenced by his review of the pom his review of government and private sector publications that predicted oil prices would continue to rise his analysis of the incentives for the parties to the venture and his projected 18-percent return for himself over the life of the venture petitioner however has failed to establish that he gave due consideration to the numerous caveats and warnings in the pom that he was qualified to value the recyclers and related equipment or that he otherwise acted reasonably in performing his analysis of madison in determining that madison was an economically viable investment there is no evidence that petitioner considered mr roberts’s lack of relevant experience the lack of market and patent protection for the recyclers or the uncertainty of future virgin resin prices and the marketability of recycled pellets petitioner also ignored the inconsistency between the pom’s warnings that pi had no experience in manufacturing or operating the recyclers and mr roberts’s statement that pi had been running the recyclers for some time although this inconsistency should have alerted petitioner that further investigation was warranted he did not investigate further petitioner also failed to show that his efforts to evaluate the economics of the madison transaction were reasonable or that he relied on reasonable assumptionsdollar_figure an examination of petitioner’s arguments in relationship to the record in this case demonstrates why although petitioner testified that in addition to his reliance on the pom he made his own more conservative estimates in performing his economic analysis he provided no 21for example petitioner argued that the so-called oil crisis of the late 1970s and early 1980s provided the historical backdrop for his investment in madison and that his calculations were dependent on his assumption that the price of polystyrene and oil were connected and that the price of oil would rise the argument that it was reasonable for a taxpayer to invest in a plastics recycling partnership because of the so-called oil crisis and the belief that the price of plastic would increase because it is an oil derivative has been made in more than plastics recycling cases see eg ferraro v commissioner tcmemo_1999_324 merino v commissioner tcmemo_1997_385 singer v commissioner tcmemo_1997_325 sann v commissioner tcmemo_1997_259 affd sub nom 205_f3d_54 2d cir we have found this argument unpersuasive in every one of these cases the court_of_appeals for the third circuit also has rejected the argument as unpersuasive 196_f3d_147 3d cir petitioner’s argument is substantially the same as that rejected in the above-cited cases and does not provide a reasonable basis for petitioner’s analysis or for his investment in madison explanation of how he arrived at these estimates we are unable to determine from the record whether petitioner’s estimates were reasonable under the circumstances petitioner also argues that the cost per recycler was reasonable based on his examination of the recyclers’ design and the process as a whole however petitioner did not visit pi he did not inspect a recycler and he did not observe the recycling_process before making his investment in madison or filing his return although petitioner claimed that he requested a copy of the recycler manual petitioner did not introduce any evidence that he actually received or reviewed the manual before making his investment petitioner also admitted he had difficulty ascertaining the actual value of the recycler even if we accept petitioner’s assertion that he had the requisite education and experience to conduct a reasonable evaluation of the madison recyclers and the recyling process petitioner has not established that he had the factual information necessary to evaluate the recyclers’ design or the merits of the recycling_process as a whole petitioner’s argument is also based on a faulty premise in merino v commissioner tcmemo_1997_385 we rejected the valuation of a recycler in the context of the overall system as unreasonable because it assumed that the underlying sham_transaction was valid like the taxpayer in merino petitioner assumed that the simultaneous sales of the recyclers were meaningful economic transactions that would be respected for tax purposes petitioner made no effort to evaluate the tax aspects of the madison transactions beyond reviewing the boylan evans tax opinions and he did not obtain an evaluation of the madison investment from an independent and competent tax professional finally petitioner failed to prove that his reliance on his bus rental_activity another investment that was reaping large tax benefits for petitioner to validate his madison investment was reasonable petitioner did not introduce any evidence to establish that there was any legitimate economic or legal reason for comparing the two investments that he had adequately and reasonably investigated the bus rental_activity before investing in it or that the bus investment had itself withstood scrutiny by respondent although petitioner is a highly educated man with substantial experience in chemical engineering petitioner did not exercise the kind of due diligence that a reasonable and prudent person with his education and experience should have exercised under the circumstances he did not visit or inspect the recyclers he did not observe and evaluate the recycling_process he did not obtain a professional appraisal of the value of the recyclers even though he had doubts about their value and he did not obtain an independent evaluation of the tax aspects of the madison transactions despite the warnings contained in the pom consequently we conclude that petitioner’s investigation of the madison investment was not reasonable b petitioner’s reliance on advisers petitioner also contends that he acted reasonably in part because he heeded the warnings in the pom and delegated his tax_return preparation to his longstanding tax_return_preparer he relied on hg c to monitor his investment and he requested and reviewed the boylan evans limited_partner opinion petitioner argues that not one of these three professionals ever advised petitioner that anything was amiss what more could a reasonable and prudent person not versed in tax law do to fulfill his duty to the commissioner infallibility is not required we are not persuaded that petitioner’s reliance was reasonable i petitioner’s tax_return_preparer the warnings about the potential for an audit and the promises of large tax benefits contained in the pom should have caused a prudent investor to question the legitimacy of the promised tax benefits petitioner however did not provide his tax_return_preparer with a copy of the pom or ask him to evaluate the madison investment before petitioner invested in it petitioner nevertheless argues that relying on his return preparer was reasonable because petitioner provided him with madison’s schedule_k-1 and because petitioner’s return preparer prepared petitioner’s return using the schedule_k-1 without questioning the investment petitioner’s argument does not persuade us petitioner admitted that he did not give the pom to his return preparer and he did not ask his return preparer to evaluate the madison investment before he made it these facts alone are enough to reject petitioner’s argument petitioner also failed to present any evidence that the return preparer had the necessary experience training or information to evaluate the madison investment even if petitioner had asked him to perform an evaluation petitioner has not carried his burden of proving that his claimed reliance on his return preparer was credible or reasonable ii hg c petitioner contends that he did not provide the pom to his tax_return_preparer because he believed hg c was his tax adviser and because hg c went over the pom in detail and obtained the boylan evans limited_partner opinion petitioner’s reliance on hg c was not reasonable however because he knew that hg c had no background in plastics recycling technology and that mr cole his primary contact at hg c not only lacked expertise in plastics recycling technology but also lacked the knowledge necessary to assess the accuracy of the financial projections contained in the pom petitioner’s claimed reliance on hg c was also unreasonable because petitioner should have known hg c had a conflict of interest in advising petitioner to invest in madison on date petitioner received madison’s pom from mr cole an hg c employee the pom informed petitioner that hgsc and any other qualified broker-dealer would receive a 10-percent commission for madison units sold by them on or around date petitioner became a client of hg c and hg c informed petitioner that it was affiliated with hgsc that it relied on hgsc in providing investment advice and that the two entities shared some principals and employees on or around date hg c provided petitioner with a report that promoted the use of hgsc and tax-sheltered investments and informed petitioner that hgsc would receive a commission if petitioner participated in a tax-sheltered investment petitioner’s claimed reliance on hg c was neither credible nor reasonable iii boylan evans petitioner also claims he reasonably relied on the boylan evans limited_partner opinion however petitioner admitted that he believed boylan evans worked for madison when it issued the opinion furthermore the limited_partner opinion prepared by boylan evans made clear that boylan evans had not independently investigated the madison transactions these facts should have alerted petitioner that the limited_partner opinion was more like offering material than independent advice and that it was unreasonable to rely on the limited_partner opinion in claiming madison-related tax benefits an additional reason to reject petitioner’s claim of reliance is that petitioner did not receive the limited_partner opinion until after he had already invested in the madison partnership although petitioner had read the general_partner opinion contained in the pom the opinion clearly stated that no one but the general_partner could rely on it petitioner could not have relied on the limited_partner opinion in deciding to invest in the madison partnership because he did not see it until after he had invested c profit_motive petitioner also contends that he acted reasonably in investing in madison because he intended to make a profit from his investment and considered the tax benefits secondary petitioner supports this contention by arguing that he lacked employment security had other energy-related investments did not know his tax status until his return was complete in date did not use the investment to carry back losses and credits to prior tax years and attempted to monitor and resurrect the investment again we must reject petitioner’s argument we find it incredible that someone with petitioner’s education and experience would rely on an investment in madison to ease immediate employment concerns madison did not offer sufficient cashflow to petitioner to operate as a substitute for petitioner’s salary even if the representations in the pom were accepted at face value we also find incredible petitioner’s claim that he did not know his tax status before he invested in madison even if petitioner was unaware of the exact amount of his tax_liability when he invested in madison he admitted at trial that he knew his income from halcon in would be substantial a person with petitioner’s education and experience who knew his income would be substantial would certainly have reason to believe that he was facing a significant tax_liability for petitioner’s argument that his choice not to invest more than dollar_figure in madison demonstrates a secondary concern about tax benefits also defies logic claiming large tax benefits rather than even larger tax benefits does not evidence a profit_motive furthermore if petitioner truly had a profit_motive the argument could just as easily be made that he would have invested a larger amount in madison to get a larger profit finally petitioner’s attempts to monitor and salvage his madison investment do not demonstrate that petitioner made his investment in madison primarily to make a profit his attempts are consistent with a concern about losing his dollar_figure investment but do not disprove a concern about tax benefits d conclusion when petitioner filed his return he had some investment experience and the knowledge and experience associated with a successful career as a chemical engineer however petitioner has failed to establish that he reasonably investigated or analyzed madison or that he reasonably relied on competent and informed professional advice in deciding to invest in madison and in claiming madison’s tax benefits on his return we hold therefore that petitioner is liable for the sec_6653 and additions to tax for negligence b sec_6659 under sec_6659 a graduated addition_to_tax is imposed if an individual has an underpayment of at least dollar_figure that is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the value of any property or the adjusted_basis of any property claimed on any return exceed sec_150 percent of the amount determined to be the correct amount of such valuation or adjusted_basis sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition_to_tax is equal to percent of the underpayment sec_6659 petitioner bears the burden of proving that respondent’s determination of the sec_6659 addition_to_tax is erroneous rule a luman v commissioner t c pincite petitioner claimed an investment_tax_credit based on a purported basis in the recyclers of dollar_figure petitioner’s allocable share of madison’s purported dollar_figure million basis in the recyclers in the fpaa however respondent determined that madison’s actual basis in the recyclers was zero in part because madison was a sham and lacked economic_substance respondent adjusted petitioner’s return in accordance with madison’s examination results reducing both his basis of dollar_figure in the recyclers to zero and his madison-related credits to zero if the disallowance of petitioner’s claimed tax benefits is attributable to the valuation_overstatement of his basis in the recyclers he is liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to madison unless he establishes that he is entitled to a waiver of the penalty under sec_6659 e g thornsjo v commissioner tcmemo_2001_129 petitioner contends that sec_6659 does not apply in this case because respondent’s disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement and respondent erroneously failed to waive the sec_6659 addition_to_tax we reject each of these arguments for the reasons set forth below the grounds for petitioner’s underpayments sec_6659 does not apply to an underpayment_of_tax that is not attributable to a valuation_overstatement see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent a taxpayer claims tax benefits that are disallowed on grounds separate and independent from an alleged valuation_overstatement the resulting underpayment_of_tax is not attributable to a valuation_overstatement 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir petitioner contends that the sec_6659 addition_to_tax does not apply in his case because the commissioner totally disallowed all credits and deductions in the underlying tefra action so that there is no valuation_overstatement but rather an underpayment attributable to improper deductions and credits petitioner relies on 902_f2d_380 5th cir revg tcmemo_1988_408 to support his argument petitioner’s reliance is misplaced in heasley the taxpayers had not graduated from high school although one of the taxpayers had earned a g e d held blue collar jobs and had no significant investment experience id pincite because the taxpayers were worried about their family’s future and were aware they were not knowledgeable enough to make investments on their own they relied on an investment adviser id the adviser however led them into an investment that involved leasing energy units from a corporation and resulted in the loss of the entire amount of their investment as well as the commissioner’s disallowance of the tax benefits the taxpayers had claimed in relation to the investment id pincite because the heasleys had overvalued the units the commissioner also imposed additions to tax under sec_6659 which we upheld id pincite see also heasley v commissioner tcmemo_1988_408 on appeal the court_of_appeals for the fifth circuit held that the taxpayers were not subject_to the sec_6659 addition_to_tax reasoning that when the commissioner totally disallows a deduction or credit the underpayment is attributable to claiming an improper deduction or credit rather than to a valuation_overstatement heasley v commissioner f 2d pincite to support its holding the court_of_appeals for the fifth circuit in heasley relied on 862_f2d_540 5th cir in which it held that a valuation_overstatement did not contribute to the underpayment of taxes where the underpayment was due exclusively to the fact that the property providing the basis for the tax benefits at issue had not been placed_in_service in the year the benefits were claimed on facts similar to the facts in this case the court_of_appeals for the third circuit the court to which this case is appealable has distinguished heasley in 196_f3d_147 3d cir the taxpayer had invested in a tax_shelter that involved the leasing of recyclers the taxpayer was a successful engineer with a ph d degree in managerial economics and experience in the petrochemical industry who like petitioner in this case claimed that he was an acknowledged expert in plastics technology id pincite the taxpayer investigated the tax_shelter for a friend and invested for himself as a result of his findings id pincite the commissioner ultimately determined that the investment lacked economic_substance disallowed the tax benefits the taxpayer claimed in relation to the investment and imposed additions to tax as a result of the underpayment including an addition for overvaluation which we upheld see merino v commissioner tcmemo_1997_385 the court_of_appeals for the third circuit sustained our determination and held that sec_6659 is properly imposed where a claimed tax_benefit is disallowed because it is an integral part of a transaction lacking economic_substance merino v commissioner f 3d pincite the court_of_appeals for the third circuit distinguished the court_of_appeals for the fifth circuit’s holding in heasley that sec_6659 was inapplicable where there were no grounds for the disallowance of the taxpayers’ claimed benefits other than overvaluation because the court’s decision appears to have been driven by understandable sympathy for the heasleys rather than by a technical analysis of the statute merino v commissioner f 3d pincite in arriving at its decision the court_of_appeals for the third circuit relied on 933_f2d_143 2d cir affg tcmemo_1989_684 in which the court_of_appeals for the second circuit stated where a transaction is not respected for lack of economic_substance the resulting underpayment is attributable to the implicit overvaluation a transaction that lacks economic_substance generally reflects an arrangement in which the basis of the property was misvalued in the context of the transaction while this interpretation of underpayment attributable to a valuation_overstatement represents a less common application of sec_6659 we believe it comprehends the tax_return representations that congress intended to penalize merino v commissioner f 3d pincite quoting gilman v commissioner supra pincite petitioner argues however that the court_of_appeals for the third circuit tempered its reliance on gilman by holding that where a claimed tax_benefit is disallowed because it is an integral part of a transaction lacking economic_substance the imposition of the valuation_overstatement_penalty is properly imposed absent considerations that are not present here merino v commissioner f 3d pincite emphasis added petitioner thus compares himself to the heasleys and contends that those considerations might include the fact that the heasleys were ripped off like dr korchak we are not persuaded by petitioner’s comparison the court_of_appeals for the third circuit reasoned that the court_of_appeals for the fifth circuit’s decision in heasley was based on understandable sympathy for the heasleys and highlighted the facts that the heasleys were blue-collar workers without a high school education who relied completely on an investment adviser out of concern for their family’s future and awareness that they were not knowledgeable enough to invest on their own id pincite the court_of_appeals for the third circuit also reasoned however that the merinos were not the heasleys and that due to the significant differences between the heasleys and merinos heasley did not provide an analytical umbrella for the merinos id pincite because of petitioner’s education and experience as well as his repeated arguments that he was qualified to analyze the madison investment and did so petitioner is also not the heasleys and sec_6659 is properly imposed if petitioner’s claimed tax benefits were disallowed because they were an integral part of a transaction lacking economic_substance in this case respondent reduced petitioner’s reported basis in his investment_property the recyclers from dollar_figure to zero so that the corresponding credits he had claimed were also reduced to zero petitioner’s basis was reduced to zero in accordance with respondent’s determination at the partnership level that madison’s basis in the recyclers was zero because madison had not incurred the benefits_and_burdens_of_ownership of the recyclers it had not made a true economic investment in the recyclers the liabilities to which the recyclers were subject lacked economic_substance and could not be considered a cost of the equipment and the recycler leasing activities were shams without economic_substance the underpayment in this case thus flows from respondent’s determination at the partnership level that madison did not have an economic investment in the recyclers a determination petitioner may not challenge here n c f energy partners v commissio89_tc_741 the prior partnership-level proceeding will be res_judicata as to partnership adjustments at an affected items proceeding dollar_figure a determination of whether sec_6659 may be applied to a partner upon the resolution of a partnership proceeding nevertheless may require findings_of_fact peculiar to the taxpayer including that the taxpayer is an individual a closely_held_corporation or a personal_service_corporation and that the taxpayer’s underpayment attributable to an overstatement is at least dollar_figure see n c f energy partners v commissioner supra pincite petitioner however has failed to present any evidence that would lead us to conclude hi sec_22because madison is a tefra partnership the tax treatment of any partnership_item is determined at the partnership level pursuant to the tefra provisions see sec_6221 to see also 87_tc_1279 the tefra provisions apply generally to partnerships for taxable years beginning after date under the tefra provisions the tax treatment of partnership items is decided at the partnership level in a unified partnership proceeding rather than in a separate proceeding for each partner 101_tc_365 partnership items include for example the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership and other_amounts determinable at the partnership level with respect to partnership assets investments transactions and operations necessary to enable the partnership or the partners to determine the allowable investment_credit see sec_6231 sec_301_6231_a_3_-1 vi a proced admin regs affected items ie items affected by the treatment of partnership items such as certain additions to tax and interest can only be assessed following the conclusion of the partnership proceeding see sec_6225 sec_6231 white v commissioner t c pincite n c f energy partners v commissio89_tc_741 87_tc_783 n underpayment did not result from madison’s lack of economic investment in the recyclers or from madison’s overall sham nature nor has petitioner shown that sec_6659 is otherwise inapplicable sec_6659 under sec_6659 the commissioner may waive all or part of the addition_to_tax for valuation_overstatement based on a showing by the taxpayer that there was a reasonable basis for the valuation or adjusted_basis claimed on the return and that such claim was made in good_faith the commissioner’s decision to grant or deny the waiver is discretionary and is reviewable only for an abuse_of_discretion such as where the denial of the waiver is arbitrary capricious or unreasonable see krause v commissioner t c pincite haught v commissioner tcmemo_1993_58 respondent contends that petitioner may not challenge the sec_6659 penalty because petitioner has not asked respondent to waive all or a portion of that addition in the alternative respondent contends that petitioner failed to show that there was a reasonable basis for the valuation or adjusted_basis he claimed on his return petitioner contends that he first learned of respondent’s imposition of the sec_6659 addition_to_tax in the notice_of_deficiency and that he was unable to request a waiver through administrative channels during the 90-day period in which he was allowed to petition the imposition of the penalty to this court petitioner further contends however that his case was assigned to the irs office of appeals for several months before the trial and that during that time all present issues were discussed at length and ultimately rejected by the service so that the failure of the commissioner to waive the overvaluation penalty while this case was in appeals amounts to an abuse_of_discretion petitioner has failed to persuade us that he requested a waiver before trial as he alleges petitioner did not request a waiver in his petition nor did he allege that he had requested a waiver or that he had reasonable_cause for the valuation of the partnership’s assets claimed on his return petitioner did not introduce any evidence at trial to prove that he had requested a waiver or that he submitted any information to respondent in support of a waiver see eg 91_tc_1079 haught v commissioner supra magnus v commissioner tcmemo_1990_596 because petitioner has failed to establish that he made a timely request for waiver we cannot conclude that respondent abused his discretion in failing to waive the sec_6659 addition_to_tax merino v commissioner f 3d pincite the tax_court cannot order the commissioner to affirmatively do something that is within the original discretion of the commissioner where there is no record evidence of an abuse of administrative discretion because the taxpayers and their counsel ought to request any such waiver not the tax_court osowski v commissioner tcmemo_2000_367 ulanoff v commissioner tcmemo_1999_ jaroff v commissioner tcmemo_1996_527 haught v commissioner supra because petitioner’s underpayment is the result of an overvaluation of more than percent and because petitioner did not prove that he requested a waiver of the sec_6659 addition_to_tax we sustain respondent’s determination that petitioner is liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed tax benefits c sec_6621 sec_6621 provides for an increased rate of interest on an underpayment_of_tax equal to percent of the normal rate under sec_6601 but only if such underpayment exceeds dollar_figure and is attributable to a tax-motivated transaction sec_6621 defines the term tax-motivated transaction to include any valuation_overstatement within the meaning of sec_6659 and any sham or fraudulent transaction sec_6621 v the increased rate of interest is effective with respect to interest accruing after date even if the transaction was entered into before that date see 85_tc_552 affd without published opinion 795_f2d_1005 2d cir barlow v commissioner tcmemo_2000_339 petitioner contends that he should not be held liable for the increased interest rate under sec_6621 because he invested in madison with the intent to earn a profit respondent contends that we lack jurisdiction to determine whether petitioner is liable for the increased interest rate citing our opinion in 95_tc_209 we agree with respondent as explained below we lack both affected_item jurisdiction under section and sec_6621 jurisdiction to determine whether petitioner is liable for additional interest under sec_6621 see white v commissioner supra affected_item jurisdiction an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 affected items are of two types the first type is a computational adjustment made to reflect a change in a partner’s tax_liability resulting from partnership-level adjustments sec_6231 n c f energy partners v commissioner t c pincite the commissioner may assess a computational adjustment against a partner without issuing a notice_of_deficiency once the partnership proceeding is completed sec a n c f energy partners v commissioner supra pincite the second type requires a determination that must be made at the partner level n c f energy partners v commissioner supra pincite in appropriate circumstances once the partnership proceeding is completed the commissioner may issue a notice_of_deficiency to a partner for additional deficiencies attributable to an affected_item requiring partner-level determinations sec a a i n c f energy partners v commissioner supra pincite additional interest is an affected_item that requires a partner-level determination white v commissioner supra pincite n c f energy partners v commissioner supra pincite section a a i provides that subchapter_b shall apply to any deficiency attributable to affected items that require partner-level determinations subchapter_b of chapter sets forth deficiency procedures in the case of income estate gift and certain excise_taxes sec_6213 of subchapter_b authorizes the tax_court to redetermine a deficiency provided a timely petition is filed hereinafter subchapter_b of chapter will be referred to as the deficiency procedures sec_6211 defines deficiency in general as the amount by which the tax imposed exceeds the sum of the amount of tax_shown_on_the_return and the amount of tax previously assessed over any rebates white v commissioner supra pincite in white a case involving substantially the same procedural facts as this case we considered whether additional interest is a deficiency within the meaning of sec_6211 we held that it was not and that therefore we did not have jurisdiction under section a a i to redetermine additional interest we explained that sec_6601 which provides generally that any reference in the code to any_tax shall be deemed also to refer to interest excludes subchapter_b of chapter from that general_rule consequently references to tax in the definition of deficiency contained in sec_6211 do not include interest because our affected_item jurisdiction under section is limited to a deficiency attributable to affected items which require partner level determinations and because additional interest is not a deficiency within the meaning of sec_6211 we 23in 95_tc_209 the commissioner issued an fpaa to the tax_matters_partner of a partnership determining adjustments to a partnership’s return the taxpayers received a copy of the fpaa from the commissioner as notice partners and neither the tax_matters_partner nor the notice partners filed a petition disputing the fpaa id thereafter the commissioner assessed the deficiency in tax resulting from the partnership adjustments against the taxpayers as a computational adjustment id by a subsequent statutory_notice_of_deficiency the commissioner determined that the taxpayers were liable for additional interest under sec_6621 as well as additions to tax under sec_6653 and and and the taxpayers disputed the determination id concluded that we did not have jurisdiction under section to redetermine additional interest white v commissioner supra pincite petitioner is in the same procedural posture as the taxpayer in white and our holding in white is controlling our affected_item jurisdiction under section a a i does not include jurisdiction to redetermine whether petitioner is liable for additional interest id sec_6621 jurisdiction sec_6621 provides that in the case of any proceeding in the tax_court for a redetermination of deficiency the tax_court shall also have jurisdiction to determine the portion if any of such deficiency which is a substantial_underpayment attributable to tax_motivated_transactions the tax_court therefore has jurisdiction in a deficiency proceeding to determine the portion of such deficiency that is a substantial_underpayment attributable to tax-motivated transactions the language such deficiency refers to the deficiency that the court is redetermining white v commissioner supra pincite in white we also decided whether sec_6621 gave us jurisdiction to redetermine the taxpayer’s liability for additional interest we held that it did not sec_6621 provides that a substantial_underpayment attributable to tax_motivated_transactions means any underpayment of taxes imposed by subtitle a for any taxable_year that is attributable to one or more tax-motivated transactions if the amount exceeds dollar_figure we concluded in white that no part of the deficiency fit within the definition of a substantial_underpayment attributable to tax-motivated transactions contained in sec_6621 an underpayment within the meaning of sec_6621 is an underpayment_of_tax imposed by subtitle a the only deficiencies in tax at issue in white24 were deficiencies resulting from additions to tax that are imposed by subtitle f in this case the only items at issue other than additional interest are additions to tax and the additions to tax are imposed by subtitle f not subtitle a no portion of the deficiency involves an underpayment_of_tax imposed by subtitle a because no portion of the deficiency before the court is attributable to tax imposed by subtitle a no portion of the deficiency before the court can be a substantial_underpayment attributable to tax-motivated transactions white v commissioner t c pincite consequently we also lack sec_6662 provides that any reference in this title to ‘tax’ imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by this chapter although sec_6662 provides that sec_6662 shall not apply to certain additions to tax we concluded in white v commissioner t c pincite that the additions to tax imposed under sec_6653 and and which were at issue therein were taxes for purposes of the deficiency procedures under sec_6662 jurisdiction under sec_6621 to redetermine additional interestdollar_figure d conclusion we have carefully considered all remaining arguments by the parties for results contrary to those expressed herein and to the extent not discussed above conclude that those arguments are without merit to reflect the foregoing decision will be entered for respondent 25if petitioner had paid some or all of the additional interest that was determined by respondent under sec_6621 petitioner would have had the opportunity to contest his liability for such interest pursuant to the court’s overpayment jurisdiction see sec_6512 97_tc_548 barlow v commissioner tcmemo_2000_339 petitioner does not contend that he paid any of the additional interest
